      Case 8:19-cv-00317-WFJ-SPF Document 17 Filed 11/18/19 Page 1 of 2 PageID 74

                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


 MIREYA GHENT,

            Plaintiff,

 v.                                                         CASE NO.       8:19-cv-00317-WFJ-SPF

 GENESIS FS CARD SERVICES, INC.,

            Defendant.

                         JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


                   COMES NOW the Plaintiff, Mireya Ghent, and the Defendant, Genesis FS Card

Services, Inc., pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by and through their undersigned counsel,

hereby stipulate to dismiss, with prejudice, each claim and count therein asserted by Plaintiff against

the Defendant, in the above styled action, with Plaintiff and Defendant to bear their own attorney’s

fees, costs and expenses.

      By:

      /s/Amanda J. Allen, Esq.                              /s/ Michael P. Schuette, Esq.
      Amanda J. Allen, Esquire                              Michael P. Schuette, Esquire
      Florida Bar No. 98228                                 Florida Bar No. 0106181
      Amanda@TheConsumerProtectionFirm.com                  mschuette@sessions.legal
      William Peerce Howard, Esq.                           Sessions, Fishman, Nathan & Israel, L.L.C.
      Florida Bar No. 0103330                               3350 Buschwood Park Drive, Suite 195
      Billy@TheConsumerProtectionFirm.com                   Tampa, FL 33618
      The Consumer Protection Firm, PLLC                    Tele: (813) 890-2472
      4030 Henderson Blvd.                                  Fax: (877) 334-0661
      Tampa, FL 33629
      Tele: (813) 500-1500                                  Attorneys for Defendant
      Fax: (813) 435-2369

      Attorneys for Plaintiff
    Case 8:19-cv-00317-WFJ-SPF Document 17 Filed 11/18/19 Page 2 of 2 PageID 75

                                  CERTIFICATE OF SERVICE

      I certify that on November 18, 2019, a copy of the foregoing document was served on all
counsel of record via CM/ECF.



                                          s/Amanda J. Allen, Esq.
                                             Amanda J. Allen, Esquire
                                             Florida Bar No. 98228
                                             Amanda@TheConsumerProtectionFirm.com
                                             Shenia@TheConsumerProtectionFirm.com
                                             THE CONSUMER PROTECTION FIRM, PLLC
                                             4030 Henderson Blvd.
                                             Tampa, FL 33629
                                             Tele: (813) 500-1500
                                             Fax: (813) 435-2369
                                             Attorney for Plaintiff
